 

THE CHEFS’ WAREHOUSE, INC. 10-K [chef-10k_122515.htm]

 

Exhibit 10.38

 

  

EXECUTION COPY

AMENDMENT NO. 8

Dated as of December 18, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 8 (this “Amendment”) is made as of December 18, 2015 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders, the
Administrative Agent and the Issuing Bank agree to amend Section 6.13(c) of the
Credit Agreement and provide a limited waiver, as more fully described herein;
and

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent and
the Issuing Bank have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Administrative Agent and the Issuing Bank hereby agree
to enter into this Amendment.

1.                  Amendments to the Credit Agreement. Upon the satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement shall be amended as follows, with effect from (and
including) June 30, 2015:

(a)                Section 6.13(c)(i) of the Credit Agreement is hereby amended
by adding the following sentence at the end thereof:

Notwithstanding the foregoing, for purposes of determining compliance with this
Section 6.13(c)(i), up to $6,518,000 of Capital Expenditures incurred or made on
or prior to September 25, 2015 by the Loan Parties and their Subsidiaries in
connection with the Specified Las Vegas Transaction shall be deemed to be
excluded when calculating the aggregate amount of Capital Expenditures incurred
or made by the Loan Parties and their Subsidiaries during the 2015 Fiscal Year. 

(b)               Section 6.13(c)(ii) of the Credit Agreement is hereby amended
to add the phrase “occurring after the 2016 Fiscal Year” immediately following
the phrase “in respect of any Fiscal Year” in the first sentence thereof.



1 

 

 

2.                  Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that:

(a)                the Administrative Agent shall have received counterparts of
this Amendment duly executed by the Borrowers, the Required Lenders, the
Administrative Agent and the Issuing Bank;

(b)               the Administrative Agent shall have received counterparts of
the Consent and Reaffirmation attached as Exhibit A hereto duly executed by the
Loan Guarantors;

(c)                the Administrative Agent shall have received an executed and
effective amendment to the Prudential Note Agreement, which amendment shall be
substantially in the form set forth on Exhibit B hereto;

(d)               the Borrower Representative shall have made a Borrowing
Request to the Administrative Agent for a Revolving Borrowing in an amount equal
to $14,645,000 for purposes of repaying the Term Loans in an equivalent amount
substantially concurrently with the effectiveness of this Amendment;

(e)                the Administrative Agent shall have received from the
Borrowers, on behalf of each Lender signatory hereto that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, an amendment fee in an amount equal to 0.10% of the
sum of (i) such Lender’s Revolving Commitment immediately prior to the
effectiveness of this Amendment plus (ii) the aggregate principal amount of such
Lender’s Term Loans outstanding immediately prior to the effectiveness of this
Amendment; and

(f)                the Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced in an invoice dated on or prior to
the date hereof, reasonable documented out-of-pocket fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment and the
other Loan Documents.

3.                  Waiver. For the avoidance of doubt, the Administrative Agent
and the Lenders party hereto hereby waive (i) any non-compliance with Section
6.13(c) of the Credit Agreement (as in effect prior to the effectiveness of this
Amendment) due to the Loan Parties and their Subsidiaries making Capital
Expenditures during the 2015 Fiscal Year in excess of $17,000,000, (ii) any
non-compliance with Section 2.11(c) and/or 2.11(e) of the Credit Agreement
relating to the prepayment of Obligations in an aggregate amount equal to the
Ratable Share of 100% of the Net Proceeds received in connection with the
Specified Las Vegas Transaction, (iii) any incorrect representation or warranty
made by the Loan Parties pursuant to Section 3.07 and/or 4.02 of the Credit
Agreement (solely to the extent incorrect as a result of the events described in
clauses (i), (ii) and/or (iv) of this paragraph) and (iv) any non-compliance
with Section 5.02(a) of the Credit Agreement as a result of any failure of the
Loan Parties to provide timely notice of the foregoing. This specific waiver
shall not be construed to constitute (1) a waiver of any other event,
circumstance or condition or of any other right or remedy available to the
Administrative Agent or any Lender pursuant to the Credit Agreement or any other
Loan Document or (2) a course of dealing or a consent to any departure by the
Borrowers or any other Loan Party from any other term or requirement of the
Credit Agreement or any other Loan Document. 

4.                  Repayment of Term Loans. The Borrowers shall repay the Term
Loans (to be applied to installments of the Term Loans in the inverse order of
maturity) in an aggregate amount of not less than $14,645,000, which the Loan
Parties hereby represent and warrant reflects the Ratable Share of 100% of the
Net Proceeds received in connection with the Specified Las Vegas Transaction,
substantially concurrently with the effectiveness of this Amendment.



 2 

 





5.                  Authorization of Agents. Each Lender party hereto hereby
consents to and authorizes each of the Agents to execute and deliver an
amendment to the Intercreditor Agreement, substantially in the form set forth on
Exhibit C hereto.

6.                  Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants as follows:

(a)                This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of such Borrower and are
enforceable against such Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)               As of the date hereof, after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects
(provided that any such representations or warranties qualified by materiality
or Material Adverse Effect are true and correct in all respects), it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date.

7.                  Reference to and Effect on the Credit Agreement.

(a)                Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

(b)               Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

(c)                Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement, the Loan
Documents or any other documents, instruments and agreements executed and/or
delivered in connection therewith.

(d)               This Amendment is a “Loan Document” under (and as defined in)
the Credit Agreement.

8.                  Release of Claims. 

(a)                Each of the Loan Parties, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
Administrative Agent, the Collateral Agent and each of the Lenders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Administrative Agent, the Collateral Agent, the Lenders and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Loan Parties or any of their respective successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in each case in connection with the
Credit Agreement or any of the other Loan Documents or transactions thereunder
or related thereto.



 3 

 





(b)               Each of the Loan Parties understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

9.                  Governing Law. This Amendment shall be construed in
accordance with and governed by the law of the State of New York.

10.              Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

11.              Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

 

 

 4 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.





  DAIRYLAND USA CORPORATION       By:  /s/ John D. Austin  

Name:

John D. Austin   Title: CFO               THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
BEL CANTO FOODS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE WEST COAST, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE OF FLORIDA, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO      

 

 



Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



  

 



 

 

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as the Swingline Lender, as the Issuing Bank, as
Administrative Agent and as Collateral Agent

        By: /s/ Diane Bredehoft   Name: Diane Bredehoft   Title: Authorized
Officer      

 



 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

  

 



 

 

GE CAPITAL BANK, formerly known as
GE CAPITAL FINANCIAL INC.,

as a Lender

        By: /s/ Heather-Leigh Glade   Name: Heather-Leigh Glade   Title: Duly
Authorized Signatory      

 



 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

  

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

        By: /s/ Thomas Pizzo   Name: Thomas Pizzo   Title: Senior Vice President
     







 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

  

 



 

 

BMO HARRIS FINANCING, INC.,

as a Lender

        By: /s/ Paul Harris   Name: Paul Harris   Title: MD      

 





 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

  

 

 

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

        By: /s/ Kenneth M. Blackwell   Name: Kenneth M. Blackwell   Title:
Senior Vice President      





 

 

Signature Page to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

  

 

 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 8 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 8 to Amended and Restated Credit Agreement is dated as of December
18, 2015 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

 

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated December 18, 2015

[Signature Pages Follow]

 

 

  

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

DAIRYLAND USA CORPORATION

        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC         By: /s/ John D. Austin   Name:
John D. Austin   Title: CFO               BEL CANTO FOODS, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’
WAREHOUSE WEST COAST, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               THE CHEFS’ WAREHOUSE OF FLORIDA, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO      

 

 

Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



  

 

 

 

THE CHEFS’ WAREHOUSE, INC.

        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
CHEFS’ WAREHOUSE PARENT, LLC         By: /s/ John D. Austin   Name: John D.
Austin   Title: CFO               MICHAEL’S FINER MEATS, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO               MICHAEL’S FINER
MEATS HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               THE CHEFS’ WAREHOUSE MIDWEST, LLC         By: /s/ John
D. Austin   Name: John D. Austin   Title: CFO               THE CHEFS’ WAREHOUSE
PASTRY DIVISION, INC.         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO      

 

 

Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

  

 

 

  QZ ACQUISITION (USA), INC.



        By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.         By: /s/ John D. Austin  
Name: John D. Austin   Title: CFO               QZINA SPECIALTY FOODS, INC., a
Florida corporation         By: /s/ John D. Austin   Name: John D. Austin  
Title: CFO               QZINA SPECIALTY FOODS, INC., a Washington corporation  
      By: /s/ John D. Austin   Name: John D. Austin   Title: CFO              
QZINA SPECIALTY FOODS (AMBASSADOR), INC.         By: /s/ John D. Austin   Name:
John D. Austin   Title: CFO               CW LV REAL ESTATE LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO      

 



 

Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

  

 

 

  ALLEN BROTHERS 1893, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               THE GREAT STEAKHOUSE STEAKS, LLC         By: /s/ John
D. Austin   Name: John D. Austin   Title: CFO               DEL MONTE CAPITOL
MEAT COMPANY HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: CFO               DEL MONTE CAPITOL MEAT COMPANY, LLC         By: /s/
John D. Austin   Name: John D. Austin   Title: CFO      

 

 

Signature Page Consent and Reaffirmation to Amendment No. 8 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al 

  

 

 

EXHIBIT B

Form of Amendment to Prudential Note Agreement

 

[Attached]

 

 

 

  

 

 

EXHIBIT C

Form of Amendment to Intercreditor Agreement

 

[Attached]

 

 

